Robinson, J.
(concurring specially). Tbe plaintiff brings this action to foreclose a real estate mortgage given to secure negotiable promissory notes for $1,000 and interest from May 24th, 1914. Tbe defense and tbe proof are tbat tbe notes were given for an old Hart-Parr engine of no value and some plows tbat were never delivered. Tbe trial court gave a judgment in favor of tbe defendant. Tbe claim of tbe plaintiff is tbat be was an innocent purchaser and indorsee of tbe notes in good faith and for value. Tbe evidence shows tbe notes were transferred to tbe plaintiff, E. C. Simpson, by Maurice Donnelly, tbe payee. Tbe plaintiff testifies tbat be paid for tbe notes and mortgage $1,000. He took tbe notes before they became due. He made no inquiry to ascertain what, if any, consideration Maurice Donnelly gave for tbe notes. He says: “I am a bookkeeper at Indianapolis agency of Terre Haute Brewing Company, and have held tbe position since September, 1895. Maurice Donnelly is tbe manager of the agency, and has been manager ever since I have been bookkeeper. ' I work under him in tbe same building. I paid tbe consideration of tbe notes in cash. It was. savings from my salary. I was probably six months in accumulating tbe $1,000, from my savings to pay Mr. Donnelly. I decline to answer what salary I receive. I am paid by tbe month. I decline to-answer bow much a month.”
Now a judge is presumed to know what is generally known by people-of common intelligence. He knows tbe salary of bookkeeper- is about a thousand a year, and few bookkeepers save more than half their salary.. If tbe plaintiff bad been able to accumulate $1,000 in five or six months,, be would not have been a bookkeeper since September, 1895. A person must not come to tbis court and expect tbe judges to open their mouth and to shut their eyes and to swallow anything tbat may be submitted as evidence. Tbe judgment of tbe trial court is affirmed.